Citation Nr: 1455192	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-21 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and E.R. (spouse)


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1959 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) from September and December 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

In July 2012, the Veteran and a witness testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was most recently before the Board in October 2013 when the Board denied the Veteran's claim.  The Veteran appealed the Board's decision with regard to the issue of entitlement to service connection for bilateral hearing loss disability to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in May 2014, the Court vacated that portion of the Board's decision, and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  The Veteran did not appeal that portion of the Board decision which denied a claim for entitlement to service connection for tinnitus, and that portion of the Board's decision was not vacated by the Court.

The issue of whether new and material evidence has been received to reopen a claim for service connection for tinnitus has been raised by the record in a November 2014 statement from Dr. A.B., but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  While in service, the Veteran played a musical instrument in a band and served aboard a destroyer with exposure to acoustic trauma. 

2.  The Veteran has a current bilateral hearing loss disability which a private examiner has opined is due to in-service noise exposure.

3.  The competent and probative evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss is due, in part, to service-related acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have been met. 38 U.S.C.A. §§ 1112 , 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The evidence reflects that the Veteran has current bilateral hearing loss disability for VA purposes.  (See August 2013 VA examination report).  The Veteran's service treatment records (STRs) are negative for complaints of, or treatment for, hearing loss.  The Veteran's 1962 report of medical examination for separation purposes reflects that whispered voice testing revealed normal hearing (i.e. 15/15).  Nonetheless, the Veteran testified that he had hearing difficulty due to acoustic trauma while in service.  The Board acknowledges that whispered voice testing is not as accurate as audiometer testing. 

The Veteran served aboard a destroyer, and has stated that his duties included work as a sight setter for a 5 inch weapon.  The Board notes that the job of a "sight setter" was to ensure that the proper settings were used prior to the firing of a weapon by turning hand cranks to adjust the angles, range dials, and prisms in the gun sights.  The sight setter would wear a headset to receive instructions prior to the firing.

The claims file also includes evidence that the Veteran played a musical instrument in a small band in service and participated musically in the "People-to-People" program.  (See July 1962 Commanding Office Commendation and copy of written article with photograph.)

Several "buddy statements" associated with the claims file attest to loud noise from 5 inch weapons.

The Veteran's spouse testified that that she noticed that the Veteran had hearing difficulty in approximately 1963 when he reported that he could not hear their baby crying, and when she felt that she was being ignored by him.  She testified that in 1964, her husband would have someone else tune his guitar for him so that it sounded correct, and that by 1966, the Veteran was not able to hear well enough to play in a band.  She testified that in 1966, he was tested for hearing loss but that they could not afford hearing aids at that time.  (See Board hearing transcript, pages 16 and 17.)  

The Veteran also testified that someone else had to tune his guitar in 1966 and that he could not afford hearing aids in approximately 1966 when he went to Beltone, a hearing aid company. 

An April 1999 private record from Dr. E.K. reflects that the Veteran reported a history of progressive hearing loss for the past several years.  He reported noise exposure in service and post service.  

Correspondence from Dr. E.K., dated in July 2001, reflects his opinion that "although it would be difficult to determine how much hearing loss was from [the Veteran's] military experience and how much from [the Veteran's] work experience, it is certainly feasible that a large proportion of [his] hearing loss was from the military noise exposure."   

February 2011 correspondence from Dr. A. M. of the Ear Center of Greensboro reflects her opinion that "it is suspected that [the Veteran's] high frequency hearing loss is likely consistent with unprotected hazardous noise exposure."

An August 2013 VA examination report reflects the opinion of the examiner that the Veteran's hearing loss is not related to in-service noise exposure.  The examiner's opinion was based on a lack of evidence of hearing loss between service and 1999.  The examiner stated that hearing loss  does not enjoy a delay in onset nor does it progress once the source of the noise has been discontinued.  The examiner did not consider the lay statements that the Veteran had hearing trouble in service.  The evidence does not support a finding that the Veteran has been less than credible as to the onset of his hearing loss disability; thus, his statements should have been considered by the VA examiner.  

The claims file includes a November 2014 "Independent Medical Review" from Dr. A. B., who reported that she has been practicing Otolaryngology for 28 years.  She opined that it is more likely than not that the Veteran's hearing loss is attributable to exposure to loud sound during his military service.  Her opinion was based, in part, on the Veteran's report that he had been exposed to noise from weapons as a sight setter, the Veteran's lay statements, and the statements of the Veteran's wife regarding when she first noticed hearing impairment. 

In sum, the Veteran was exposed to acoustic trauma in service, has reported hearing loss since service, and a clinical opinion relates his current hearing loss disability to service.  Accordingly, resolving any reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss disability is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


